internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury release number release date org uil code date ebruary taxpayer_identification_number form_990 tax_year s ended march 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date march 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you’ll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx legend org organization name state - state xx - date address -- address city - city issues issue considered tax-exempt under internal_revenue_code sec_501 whether org is operated exclusively for a tax-exempt purpose and should be issue described in internal_revenue_code sec_509 or whether org is properly classified as not being a private_foundation because it is facts org taxpayer or organization was incorporated under the laws of the state of state on october 19xx as a non-profit domestic_corporation form_1023 was received by the service on may 19xx in answer to the question in part il number taxpayer stated that it would participate in three activities operate a museum hall of fame and library which will be a central collection point and depository for any materials dealing with the state national guard and its forerunner the state militia’ provide scholarships to qualified candidates who are children of members or deceased members of the state national guard and attempt to raise dollar_figure to help build a national guard museum in city state taxpayer was granted advance_ruling tax-exempt status under internal_revenue_code sec_501 as an organization described in sec_501 on august 19xx additionally it was determined not to be a private_foundation because it was determined to meet the requirements of sec_509 on january 19xx in the revised bylaws of taxpayer dated april 19xx taxpayer states its purpose as establishing in city state a permanent display to be known as the state national guard memorial hall and hall of fame open to the public without charge to contain the art artifacts and memorabilia of peculiar significance to the state militia and national guard and visual representation of dramatic moments in its military history there will also be displayed the colors of all major commands of the state army and air national guard a library open to the public without charge of books periodicals and other publications of special interest to historians of the state militia and the state national guard article v of the revised bylaws states that members of the foundation shall be all individuals who contribute zero dollars dollar_figure or more in support per year there is no entry for membership dues on any of the form 990s which were inspected during the examination during the examination of taxpayer revenue_agent discovered that the organization was actively engaged in the rental of various real properties from which it earns the major portion of its gross earnings in addition the majority of the expenditures of the organization are for the purpose of maintaining these rental properties taxpayer files form 990-t exempt_organization business income_tax return to report its rental activities form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org the addresses and square footage of each of the organization's properties is shown in table below table address square footage address city state address city state address city state address city state zip code zip code zip code zip code total square footage owned sq ft sq ft sq ft sq ft qo sq ft the properties are situated on a parcel of land that consists of four separate buildings located on address in city state this property was conveyed to the organization by the national guard association of state inc on january 19xx as a donation the buildings consist of address which is a newer two-story commercial building which currently has two tenants the veterans affairs and military affairs branches of the commonwealth of state per a lease agreement between taxpayer and the state of state a total of sq ft of space is leased to the state the remaining sq ft is used in the building located at address for the organization's historical archive and display the museum and library which the organization operates consists of a conference room with wall displays and several bookshelves for books and other papers during an unscheduled visit to the museum the revenue_agent was told that the museum and library were currently locked and would have to be opened by a staff person who works at address the revenue_agent observed no notices or any signage that would indicate that the museum was open to the public at any time without request in a letter dated july 20xx and received by the revenue_agent from the power_of_attorney for the organization accountant cpa stated that the museum and library were open to the public by appointment the buildings at address and address are older construction and consist of single story residential tenants and a barber shop the building at address appears to be a renovated small house which is leased to the national guard association of state the also has its mailing address at address the properties at address and address are leased to various residential tenants and one retail tenant the property at address is leased to the national guard association of state taxpayer reported the following gross revenues on its form_990 for the years ending march 20xx march 20xx march 20xx and march 20xx table form 886-acrev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx org schedule no or exhibit year period ended contributions investment_income gross rents misc income total revenues contributions as a percent of total revenues gross rents as percent of total revenue sec_3 xx dollar_figure q dollar_figure table xx dollar_figure dollar_figure xx xx dollar_figure q dollar_figure q dollar_figure q dollar_figure on august 20xx the organization recorded a donation in the amount of dollar_figure from donor donor two donations from donor were made to the organization during 20xx in the amounts of dollar_figure and dollar_figure taxpayer has reported no expenses dollar_figure for the acquisition or preservation of there was no mention of an attempt to raise dollar_figure for the construction of a national guard scholarships awarded by taxpayer totaled dollar_figure in 20xx dollar_figure in 20xx dollar_figure in 20xx and dollar_figure any art artifacts or memorabilia concerning the national guard of state during the fiscal years ending march 20xx march 20xx march 20xx and march 20xx in 20xx other donations made by the organization totaled dollar_figure during the 20xx tax_year no other donations were reported on the form_990 for the years ending march 20xx 20xx and 20xx museum in city state in any of the four form 990s in a written answer to a form_4564 information_document_request dated january 20xx taxpayer indicated that it had no records of whether it had ever raised this money or donated it to help with the construction of a national guard museum in city state the minutes of taxpayer's board_of directors were requested and provided by taxpayer for the period may 20xx to the present minutes were requested and not provided for the period april 20xx through april 20xx there was no mention in the minutes that were provided of any activity pertaining to the museum artifacts obtained or visitor information items noted in the minutes chiefly concerned the rental properties owned by taxpayer and rented to the general_public see appendix taxpayer has consistently filed this form as if the organization is tax-exempt under sec_170 during the course of the examination it was discovered that the form_990 as a a type organization taxpayer is required to file form_990 schedule a department of the treasury - internal_revenue_service form 886-acev page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org schedule a submitted by the taxpayer was not correctly prepared revenue_agent used information provided by the organization to prepare corrected schedule a’s for taxpayer's tax periods ending march 20xx march 20xx and march 20xx see appendix the data used to compute the public support percentage was obtained from the previously filed form 990s of the taxpayer these corrected forms were mailed to the taxpayer on april 20xx with a request for comment taxpayer replied that it did not agree with the corrections but did not offer any explanation as to why it did not agree law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization both organized and operated described exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt an organization c must be section in the organizational_test states in that an organization is organized exclusively for one or this section as its its articles of organization referred to in more exempt purposes only if articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 its activities states the operational_test be regarded as operated it engages primarily in activities which exclusively for one or more exempt purposes only if an accomplish one organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 or more of such exempt purposes specified organization will c section that an in sec_1_501_c_3_-1 states that an organization may be exempt as an it is organized and operated exclusively for one or organization described in sec_501 if more of the following purposes a religious b charitable c scientific d testing for public department of the treasury - internal_revenue_service page -4- form 886-acrev form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an that reg states treas may meet organization c -1 e the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 an unrelated_trade_or_business as defined in sec_513 sec_513 states that an unrelated_trade_or_business is one which is any trade or not substantially related aside from the need of such business the conduct of which is organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_509_a_-3 states that sec_509 excludes certain types of broadly publicly supported organizations from private_foundation_status an organization will be excluded under sec_509 if it meets the one-third support_test under sec_509 and the not-more-than-one-third support_test under sec_509 sec_1_509_a_-3 states that an organization will meet the one-third it normally receives from permitted sources more than one-third of its support in support_test if each taxable_year from any combination of-- i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity that is not an unrelated_trade_or_business within the meaning of sec_513 subject_to certain limitations form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx org schedule no or exhibit year period ended issue taxpayer’s position unknown government's position the organization described three tax-exempt purposes in its form operating a museum hall of fame and library providing scholarships and raising money for a national guard museum in city state all of these purposes can be considered to be tax- exempt purposes under the organizational_test in sec_1 c -1 b and sec_1_501_c_3_-1 organization therefore passes the organizational_test taxpayer is not actively pursuing the stated activity of operating a museum hall of fame and library there have been no expenditures made in the previous four years that indicate any activity in the area of operating a museum hall of fame or library no money has been spent on the acquisition or preservation of any art artifacts or memorabilia minutes from the board_of directors meetings do not mention any activity concerning the museum hall of fame or library directly the minutes indicate that the meetings of the board_of directors were concerned with the rental properties only additionally taxpayer has stated that it doesn’t have any records to show whether there was ever a dollar_figure contribution made to help in the construction of a national guard museum in city state in the area of scholarships organization has granted only very small amounts of money to its scholarship program in relation to the amount of gross revenue that is being produced by the rental properties the lack of any financial support and the fact that there was no discussion of the museum at board_of directors meetings show that there is little or no activity in conducting the main purpose for which organization applied for tax-exemption also there appears to have been such little activity in the contribution to the national guard museum that the organization does not even have any records of whether the contribution which also was part of its determination application was ever made finally the dollar amount of the scholarships which was the third tax-exempt activity mentioned in the determination application is very low when compared with the gross rental revenue that taxpayer receives yearly form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx taxpayer has shown little or no activity in the areas in which it applied for tax-exempt status in order to pass the operational_test organization must be operated exclusively for tax- exempt purposes and any activities that are not in furtherance of an exempt_purpose must be insubstantial as per sec_1_501_c_3_-1 the purposes for which an organization may be tax-exempt are laid out in sec_1_501_c_3_-1 while organization meets the criteria of a charitable_organization with regards to its organizational documents and it does have a number of display cases in the state national guard offices the organization’s primary activity is operation of a rental business table in the facts section of this document shows that the organization owns four separate properties the total square footage of these properties is square feet taxpayer has identified square feet of space as being utilized by its historical archive and display thus only of the total square feet that the organization owns is used for its tax-exempt activities as can be seen in table contributions form a very small part of the gross revenue of the organization during the examination year contributions amounted to of gross revenue previous years’ contribution rate was even smaller organization has consistently filed form 990-t to report its rental activities as the properties being rented are debt financed the facts have shown that the primary purpose of this organization is to operate a real due to the extent of the rental activities the lack of any activity or estate rental service discussion of the museum the lack of any records concerning the donation to the national guard museum in and the smail amount of money that has been committed to scholarships it has been determined that taxpayer has failed to meet the test described in sec_1_501_c_3_-1 because the organization is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business taxpayer cannot be considered to be exempt under sec_501 because its primary purpose is carrying on an unrelated_trade_or_business the rental of real_estate properties form 886-acrev department of the treasury - internal_revenue_service page -7- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx conclusion org based on the analysis above is not an exempt_organization under sec_501 the tax exemption for this organization should be revoked as of april 20xx issue taxpayer’s position unknown government’s position an sec_509 type organizations is required to be considered a private_foundations unless it is able to meet the one-third support_test under sec_509 and the not-more-than-one-third support_test under sec_509 a taxpayer will meet the one-third support_test if it normally receives more than one-third of its support from a combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity that is not an unrelated_trade_or_business subject_to certain limitations taxpayer claims to be tax-exempt by virtue of being classified under sec_501 and claims to receive a substantial portion of its support from a governmental_unit or from the general_public as described in sec_170 it is therefore required to file form_990 schedule a each year which it has consistently done as part of the examination of taxpayer the revenue_agent recalculated the form_990 schedule a for the tax years ending march 20xx march 20xx and march 20xx see appendix in each of the four years in which the public support percentages were calculated for part il of form_990 schedule a taxpayer failed to pass the one-third support_test additionally taxpayer was unable to pass the one-third support_test in part iil of form_990 schedule a for any of the four years although taxpayer was requested to provide an explanation as to whether it agreed with the corrected form_990 schedule as it did not provide any documentation or explanation to refute the corrected form_990 schedule as accordingly taxpayer should be considered to be a private_foundation form 886-a rev department of the treasury - internal_revenue_service p page -8- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx org schedule no or exhibit year period ended conclusion if the organization’s tax-exempt status is not revoked org should henceforth be considered to be a private_foundation within the meaning of the law form 886-arev page -9- department of the treasury - internal_revenue_service
